DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendment filed on 12/08/2021. Claims 1-24 are pending and being considered. Claims 1, 12, 19 and 22 are independent. Claims 1, 12, 19 and 22-23 are amended. Claims 1-24 are rejected.

Response to Arguments/Remarks
Regarding claims 1, 12, 19 and 22, applicant’s arguments/remarks filed on 
12/08/2021 have been fully considered but they are not persuasive.
Applicant’s Arguments/Remarks:
Regarding independent claim 1, Applicant argues that the cited prior arts, Khosravi et al. (US 2019/0147192 A1) in view of Lewis et al. (US 2007/0079112 A1), fails to teach the claim limitation(s), such as “applying a function to code stored in a non-rewriteable, non-volatile memory, generating an ephemeral cryptographic key, wherein the code is a portion of an executable boot code;”, as recited by the independent claim 1. ATTORNEY DOCKET NO. Examiner acknowledged Applicant’s prospective but respectfully disagrees due to the following reason(s):
In response to the Applicant's arguments/remarks that the cited prior art(s) Khosarvi in view of Lewis fails to teach the claimed limitation(s) “applying a function to code stored in a non-rewriteable, non-volatile memory, generating an ephemeral cryptographic key, wherein the code is a portion of an executable boot code;” as recited in the independent claim 1. The examiner respectfully disagrees because the cited prior art Khosarvi (In Para. [0045, 0048 & 0058], discloses a memory 114, which may include read-only memory (“ROM”, hereinafter non-volatile memory), to store program binaries (or instructions, code) and/or other data. Wherein, the specific instruction(s) selected and/or executed by the TDRM 122 may further cause processor 112 to generate a one-time cryptographic key (also referred to as an ephemeral key), and as disclosed in Para. [0025], wherein the encryption key (e.g., a one-time cryptographic key (AKA an ephemeral key), see Para. [0095]) may be a 128-bit key generated at a boot time).
wherein Khosarvi fails to explicitly disclose “applying a function to code stored in a non-rewriteable, non-volatile memory, but Lewis teaches for “applying a function to code stored in a non-rewriteable, non-volatile memory” (See Lewis, Para. [0025], discloses to perform a hash function, for example, a SHA-1 function, on the visible portion of the boot loader code, and as disclosed in Para. [0024], wherein the boot loader code is retrieved from a predetermined portion or section of the non-volatile memory, and as further disclosed in Para. [0022], wherein the boat loader code maintained in the non-volatile memory will not be lost or overwritten).
Further, Khosravi and Lewis are analogous arts and are in the same field of endeavor as they both pertain and directed to a secure software/boot loader code execution environment.
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Lewis’ into the teachings of ‘Khosravi’, with a motivation to apply a function to code stored in a non-rewriteable, a non-volatile memory, as taught by Lewis, in order to secure device operation(s) and, more particularly, to prevent execution of unauthorized boot loaders (code) and any corresponding firmware or applications; Lewis, Para. [0002].
 Therefore, under BRI, the cited prior art(s) Khoravi in view of Lewis teaches the claimed limitation(s) as mentioned above for the independent claim 1. Therefore, the examiner maintains the rejection for the independent claim 1, as rejected in the previous non-final rejection. 
Regrading independent claims 12, 19 and 22, the claims recite similar limitations as mentioned above for the independent claim 1. Therefore, the independent claims 12, 19 and 22 also remain rejected under 35 U.S.C 103 for the same reason(s) as mentioned above for the independent claim 1. Therefore, the Examiner suggests to further amend the independent claims 1, 12, 19 and 22 to overcome the current rejection(s) under 35 U.S.C. 103.
Regarding dependent claims 2-11, 13-18, 20-21 and 23-24 fall together accordingly, since the cited prior art(s) does disclose the limitation(s) as stated above.

Further, the specification objection has been waived/withdrawn, in response to 
the Applicant's amendment to the specification to include paragraph numbers. 

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 7, 9, 12-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Khosravi; Hormuzd et al. (US 2019/0147192 A1; Filed on Dec. 20, 2018), hereinafter (Khosravi), in view of Lewis et al. (US 2007/0079112 A1), hereinafter (Lewis).

Regarding claim 1, Khosravi teaches a method, comprising: Khosrvai, Para. [0045 & 0058], discloses a memory 114, which may include read-only memory (“ROM”, hereinafter non-volatile memory), to store program binaries (or instructions) and/or other data), generating an ephemeral cryptographic key, wherein the code is a portion of an executable boot code (Khosravi, Para. [0045 & 0048], discloses that the instruction(s) selected and/or executed by TDRM 122 may further cause processor 112 to generate a one-time cryptographic key (also referred to as an ephemeral key), and as disclosed in Para. [0025], wherein the encryption key may be a 128-bit key generated at a boot time); and 
performing one or more cryptographic operations on data using the generated ephemeral cryptographic key (Khosravi, Para. [0025], discloses that the encryption key may be a 128-bit key generated at a boot time and used to encrypt data sent to external memory buses. In particular, when the processor makes a write request to memory, the data may be encrypted by a memory encryption engine before being sent to memory, where it is stored in an encrypted form. When the data is read from memory, the data is sent to the processor in the encrypted form and is decrypted by the encryption key when it is received by the processor).  
Khosravi fails to explicitly disclose but Lewis teaches applying a function to code stored in a non-rewriteable, a non-volatile memory (See Lewis, Para. [0025], discloses to perform a hash function, for example, a SHA-1 function, on the visible portion of the boot loader code, and as disclosed in Para. [0024], wherein the boot loader code is retrieved from a predetermined portion or section of the non-volatile memory, and as further disclosed in Para. [0022], wherein the boat loader code maintained in the non-volatile memory will not be lost or overwritten),
Khosravi and Lewis are analogous arts and are in the same field of endeavor as they both pertain and directed to a secure software/boot loader code execution environment.
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Lewis’ into the teachings of ‘Khosravi’, with a motivation to apply a function to code stored in a non-volatile memory, as taught by Lewis, in order to secure device operation and, more particularly, to prevent execution of unauthorized boot loaders (code) and any corresponding firmware or applications; Lewis, Para. [0002].

Regarding claim 2, Khosravi as modified by Lewis teaches the method of claim 1, wherein Khosravi further teaches comprising temporarily storing the ephemeral cryptographic key in a register (Khosravi, Para. [0048 and 0067], discloses that the one-time cryptographic key may be assigned to an available HKID stored in KOT 140 (key ownership table). KOT 140 may be a data structure, invisible to software operating on processor 112, for managing an inventory of HKIDs within the TD architecture, and as disclosed in Para. [0051], once all cache entries of cache 134 have been flushed, TDRM 122 may mark the HKID assigned to the one-time cryptographic key as available for assignment to other one-time cryptographic keys associated with other TDs (e.g., TD 124N), or see also Fig. 3 and Para. [0095], disclose a key table 307 in which each entry 307A-D may include a key or domain ID, a protection mode, and an associated encryption key (e.g., a one-time cryptographic key)).  

Regarding claim 3, Khosravi as modified by Lewis teaches the method of claim 1, wherein Khosravi as modified by Lewis further teaches the non-volatile memory is a ROM-type memory (Khosrvai, Para. [0045 & 0058], discloses a memory 114, which may include read-only memory (“ROM”, hereinafter non-volatile memory), to store program binaries (or instructions) and/or other data, or see also Lewis Para. [0017], discloses a non-volatile memory 110, for example, a read only memory (ROM)).  

Regarding claim 4, Khosravi as modified by Lewis teaches the method of claim 1, wherein Khosravi fails to teach but Lewis further teaches the function is a non- reversible function (Lewis, Para. [0025], discloses to perform a hash function, for example, a SHA-1 function, on the visible portion of the boot loader code. (herein the hash function is an example of a non-reversible functions, as disclosed in lines 15-17 (on page 7) of the immediate disclosure)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Lewis’ into the teachings of ‘Khosravi’, with a motivation wherein the function is a non- reversible function (which is performed on the visible portion of the boot loader code), as taught by Lewis, in order to secure device operation and, more particularly, to prevent execution of unauthorized boot loaders (code) and any corresponding firmware or applications; Lewis, Para. [0002].

Regarding claim 5, Khosravi as modified by Lewis teaches the method of claim 1, wherein Khosravi further teaches comprising generating the ephemeral cryptographic key in a boot process (Para. [0025], discloses that the encryption key (i.e., ephemeral key) may be a 128-bit key generated at a boot time).  

Regarding claim 6, Khosravi as modified by Lewis teaches the method of claim 1, wherein Khosravi further teaches comprising generating the ephemeral cryptographic key in response to initiation of a critical data process (Khosravi, Para. [0048], discloses that TD 124A, 124N may be created and launched by TDRM 122. TDRM 122 may create TD 124A, for example, by executing a specific instruction (e.g., TDCREATE). TDRM 122 may select a 4 KB aligned region of physical memory 114 (corresponding to one memory page) and provide the address of the memory page as a parameter to the instruction to create TD 124A. The instruction executed by TDRM 122 may further cause processor 112 to generate a one-time cryptographic key (also referred to as an ephemeral key), and/or see also Para. [0049], discloses that, in various embodiments, encryption engine 172 may be utilized in the TD architecture described herein to support one or more encryption keys (e.g., ephemeral keys) generated for each TD 124A, 124N to help achieve cryptographic isolation between different tenant workloads).  

Regarding claim 7, Khosravi as modified by Lewis teaches the method of claim 1, wherein Khosravi further teaches comprising performing a cryptographic operation on data of the non-volatile memory using the ephemeral cryptographic key (Khosravi, Para. [0025], discloses that the encryption key may be a 128-bit key generated at a boot time and used to encrypt data sent to external memory buses. In particular, when the processor makes a write request to memory (hereinafter ROM, as disclosed in Para. [0045]), the data may be encrypted by a memory encryption engine before being sent to memory, where it is stored in an encrypted form. When the data is read from memory, the data is sent to the processor in the encrypted form and is decrypted by the encryption key when it is received by the processor).  

Regarding claim 9, Khosravi as modified by Lewis teaches the method of claim 1 wherein Khosravi as modified by Lewis further teaches the non-volatile memory is a read-only-memory (Khosrvai, Para. [0045 & 0058], discloses a memory 114, which may include read-only memory (“ROM”, hereinafter non-volatile memory), to store program binaries (or instructions) and/or other data, or see also Lewis Para. [0017], discloses a non-volatile memory 110, for example, a read only memory (ROM)).  

Regarding claim 12, Khosravi teaches an electronic device, comprising: processing circuitry (Khosravi, Fig. 1A, depicts a processor 112); one or more memories including a non-rewriteable, a non-volatile memory (Khosravi, Fig. 1A, depicts a memory 114, and as disclosed in Para. [0045], wherein the memory 114 may include read-only memory (“ROM”, hereinafter non-volatile memory)); 
ephemeral cryptographic key generation circuitry (Khosravi, Fig. 1A, depicts TDRM 122, or see also Fig. 3, depicts a system agent 304), Khosrvai, Para. [0045 & 0058], discloses a memory 114, which may include read-only memory (“ROM”, hereinafter non-volatile memory), to store program binaries (or instructions) and/or other data, and as disclosed in Para. [0048], that the instruction(s) selected and/or executed by TDRM 122 may further cause processor 112 to generate a one-time cryptographic key (also referred to as an ephemeral key), and as further disclosed in Para. [0025], wherein the encryption key may be a 128-bit key generated at a boot time); and
cryptographic circuitry coupled between the processing circuitry and the one or more memories (Khosravi, Fig. 1A and Para. [0041], discloses that the TDRM 122 may act as a host and have control of the processor 112 and other platform hardware memory 114 (TDRM is coupled between a processor 112 and a memory 114, as shown in Fig. 1A), or see also Fig. 3, that depicts a system agent 304 coupled between processor 302 and memory 330), wherein the cryptographic circuitry, in operation, performs one or more cryptographic operations on data using the generated ephemeral cryptographic key (Khosravi, Para. [0025], discloses that the encryption key may be a 128-bit key generated at a boot time and used to encrypt data sent to external memory buses. In particular, when the processor makes a write request to memory, the data may be encrypted by a memory encryption engine before being sent to memory, where it is stored in an encrypted form. When the data is read from memory, the data is sent to the processor in the encrypted form and is decrypted by the encryption key when it is received by the processor, or see also Fig. 3 and Para. [0090], wherein the memory protection controller 306 (within system agent 304) may be configurable or programmable, and may include support for multiple encryption keys. Accordingly, memory protection controller 306 may be configured or programmed (e.g., by software) to encrypt different regions or pages of memory 310 using different encryption keys and/or algorithms. In this manner, memory encryption can be provided and configured separately for different users, tenants, customers, applications, and/or workloads).  
Khosravi fails to teach but Lewis teaches ephemeral cryptographic key generation circuitry, which, in operation, applies a function to code stored in the non-rewriteable, non-volatile memory (Lewis, Para. [0025], discloses to perform a hash function, for example, a SHA-1 function, on the visible portion of the boot loader code, and as disclosed in Para. [0024], wherein the boot loader code is retrieved from a predetermined portion or section of the non-volatile memory, and as further disclosed in Para. [0022], wherein the boat loader code maintained in the non-volatile memory will not be lost or overwritten),
Khosravi and Lewis are analogous arts and are in the same field of endeavor as they both pertain and directed to a secure software/boot loader code execution environment.
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Lewis’ into the teachings of ‘Khosravi’, with a motivation to apply a function to code stored in a non-volatile memory, as taught by Lewis, in order to secure device operation and, more particularly, to prevent execution of unauthorized boot loaders (code) and any corresponding firmware or applications; Lewis, Para. [0002].

Regarding claims 13-15, the claims are drawn to the electronic device corresponding to the method of using same as claimed in claims 2-4, respectively. Therefore, the rejection(s) set forth above with respect to the method claims 2-4 is equally applicable to the electronic device claims 13-15, respectively.

Regarding claim 16, Khosravi as modified by Lewis teaches the device of claim 12, wherein Khosravi further teaches, in operation, the ephemeral cryptographic key generating circuitry generates a plurality of ephemeral cryptographic keys, each generated ephemeral cryptographic key corresponding to a different portion of memory (Khosravi, Fig. 3 and Para. [0090], wherein the memory protection controller 306 (within system agent 304) may be configurable or programmable, and may include support for multiple encryption keys. Accordingly, memory protection controller 306 may be configured or programmed (e.g., by software) to encrypt different regions or pages of memory 310 using different encryption keys and/or algorithms. In this manner, memory encryption can be provided and configured separately for different users, tenants, customers, applications, and/or workloads).  

Regarding claims 17-18, the claims are drawn to the electronic device corresponding to the method of using same as claimed in claims 5-6, respectively. Therefore, the rejection(s) set forth above with respect to the method claims 5-6 is equally applicable to the electronic device claims 17-18, respectively.

Regarding claim 19, Khosravi teaches a system, comprising: one or more memories including a non-rewriteable, non-volatile memory (Khosravi, Fig. 1A, depicts a memory 114, and as disclosed in Para. [0045], wherein the memory 114 may include read-only memory (“ROM”, hereinafter non-volatile memory)); and 
processing circuitry coupled to the one or more memories (Khosravi, Fig. 1A, depicts a processor 112 coupled to a memory 114, or see also Fig. 3, wherein a processor 302 is coupled to a memory 330), wherein the processing circuitry, Khosrvai, Para. [0045 & 0058], discloses a memory 114, which may include read-only memory (“ROM”, hereinafter non-volatile memory), to store program binaries (or instructions) and/or other data, and as disclosed in Para. [0048], that the instruction(s) selected and/or executed by TDRM 122 may further cause processor 112 to generate a one-time cryptographic key (also referred to as an ephemeral key), and as further disclosed in Para. [0025], wherein the encryption key may be a 128-bit key generated at a boot time); and 
performs one or more cryptographic operations on data using the generated ephemeral cryptographic key (Khosravi, Para. [0025], discloses that the encryption key may be a 128-bit key generated at a boot time and used to encrypt data sent to external memory buses. In particular, when the processor makes a write request to memory, the data may be encrypted by a memory encryption engine before being sent to memory, where it is stored in an encrypted form. When the data is read from memory, the data is sent to the processor in the encrypted form and is decrypted by the encryption key when it is received by the processor).  
Khosravi fails to explicitly disclose but Lewis teaches wherein the processing circuitry, in operation, applies a function to code stored in the non-rewriteable, non-volatile memory (Lewis, Para. [0025], discloses to perform a hash function, for example, a SHA-1 function, on the visible portion of the boot loader code, and as disclosed in Para. [0024], wherein the boot loader code is retrieved from a predetermined portion or section of the non-volatile memory, and as further disclosed in Para. [0022], wherein the boat loader code maintained in the non-volatile memory will not be lost or overwritten),
Khosravi and Lewis are analogous arts and are in the same field of endeavor as they both pertain and directed to a secure software/boot loader code execution environment.
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Lewis’ into the teachings of ‘Khosravi’, with a motivation to apply a function to code stored in a non-volatile memory, as taught by Lewis, in order to secure device operation and, more particularly, to prevent execution of unauthorized boot loaders (code) and any corresponding firmware or applications; Lewis, Para. [0002].

Regarding claim 21, Khosravi as modified by Lewis teaches the system of claim 19 wherein Khosravi fails to teach but Lewis further teaches the boot code is a system boot code (Lewis, Para. [0003], discloses that core system software code is typically maintained within a non-volatile memory of a corresponding electronic device).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Lewis’ into the teachings of ‘Khosravi’, with a motivation wherein the boot code is a system boot code, as taught by Lewis, in order to secure device operation and, more particularly, to prevent execution of unauthorized boot loaders (code) and any corresponding firmware or applications; Lewis, Para. [0002].

Regarding claim 22, Khosravi teaches a non-transitory computer-readable medium having contents which configure a computing device to perform a method, the method comprising (Khosravi, Para. [0243 or 0248], discloses a non-transitory medium to store code/information adapted to be executed by the micro-controller. Furthermore, in another embodiment, use of a module refers to the non-transitory medium including the code, which is specifically adapted to be executed by the microcontroller to perform predetermined operations): 
Khosrvai, Para. [0045 & 0058], discloses a memory 114, which may include read-only memory (“ROM”, hereinafter non-volatile memory), to store program binaries (or instructions) and/or other data, and as disclosed in Para. [0048], that the instruction(s) selected and/or executed by TDRM 122 may further cause processor 112 to generate a one-time cryptographic key (also referred to as an ephemeral key), and as further disclosed in Para. [0025], wherein the encryption key may be a 128-bit key generated at a boot time); and performing one or more cryptographic operations on data using the generated ephemeral cryptographic key (Khosravi, Para. [0025], discloses that the encryption key may be a 128-bit key generated at a boot time and used to encrypt data sent to external memory buses. In particular, when the processor makes a write request to memory, the data may be encrypted by a memory encryption engine before being sent to memory, where it is stored in an encrypted form. When the data is read from memory, the data is sent to the processor in the encrypted form and is decrypted by the encryption key when it is received by the processor).  
Khosravi fails to explicitly disclose but Lewis teaches applying a function to code stored in a non-rewriteable, non-volatile memory (Lewis, Para. [0025], discloses to perform a hash function, for example, a SHA-1 function, on the visible portion of the boot loader code, and as disclosed in Para. [0024], wherein the boot loader code is retrieved from a predetermined portion or section of the non-volatile memory, and as further disclosed in Para. [0022], wherein the boat loader code maintained in the non-volatile memory will not be lost or overwritten), 
Khosravi and Lewis are analogous arts and are in the same field of endeavor as they both pertain and directed to a secure software/boot loader code execution environment.
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Lewis’ into the teachings of ‘Khosravi’, with a motivation to apply a function to code stored in a non-volatile memory, as taught by Lewis, in order to secure device operation and, more particularly, to prevent execution of unauthorized boot loaders (code) and any corresponding firmware or applications; Lewis, Para. [0002].

Regarding claim 23, Khosravi as modified by Lewis teaches the non-transitory computer-readable medium of claim 22 wherein Khosravi further teaches the contents comprise instructions stored in the non-transitory computer-readable medium (Khosravi, Para. [0243 or 0248-0249], discloses a non-transitory medium to store code/information (i.e., instructions) adapted to be executed by the micro-controller).  

Regarding claim 24, Khosravi as modified by Lewis teaches the non-transitory computer-readable medium of claim 22 wherein Khosravi fails to teach but Fiske further teaches the function is a non-reversible function function (Lewis, Para. [0025], discloses to perform a hash function, for example, a SHA-1 function, on the visible portion of the boot loader code. (herein the hash function is an example of a non-reversible functions, as disclosed in lines 15-17 (on page 7) of the immediate disclosure)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Lewis’ into the teachings of ‘Khosravi’, with a motivation wherein the function is a non- reversible function (which is performed on the visible portion of the boot loader code), as taught by Lewis, in order to secure device operation and, more particularly, to prevent execution of unauthorized boot loaders (code) and any corresponding firmware or applications; Lewis, Para. [0002].

Claims 8, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khosravi in view of Lewis, as applied above, and further in view of Jackson, Mark D. et al. (US 2002/0049909 A1), hereinafter (Jackson).

Regarding claim 8, Khosravi as modified by Lewis teaches the method of claim 1, wherein Khosravi further comprises comprising transferring the code Khosravi, Para. [0240], discloses that the instructions can be distributed via a network or by way of other computer readable media. Thus a machine-readable (or computer-readable) medium may include any mechanism for storing or transmitting instructions/information in a form readable by a machine (e.g., a computer), but is not limited to, Read-Only Memory (ROMs), Random Access Memory (RAM), etc.).  
Khosravi as modified by Lewis fails to disclose but Jackson teaches transferring the code into a volatile memory before applying the function (Jackson, Para. [0085], discloses to transfer program files from nonvolatile memory 204 into RAM 203, and as disclosed in Para. [0022], functions such as one-way hash function is applied to the data (i.e., program files) loaded into RAM 203).
Khosravi, Lewis and Jackson are analogous arts and are in the same field of endeavor as they all pertain and directed to a secure software/boot loader code and/or program code execution environment.
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Jackson’ into the teachings of ‘Khosravi’ as modified by ‘Lewis’, with a motivation to transfer the code into a volatile memory before applying the function, as taught by Jackson, in order to provide the ability to identify program code as certified (or approved), and further provides the ability to securely exchange data in a manner that is straightforward and easy to manage; Jackson, Para. [0022].

Regarding claim 11, Khosravi as modified by Lewis teaches the method of claim 1, wherein Khosravi as modified by Lewis fails to disclose but Jackson teaches comprising performing an authentication process based on results of the one or more cryptographic operations (Jackson, Fig. 11 and Para. [0086-0087], discloses authentication process (steps 364-368) being performed based on the result of decryption operation performed at step 360).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Jackson’ into the teachings of ‘Khosravi’ as modified by ‘Lewis’, with a motivation to perform an authentication process based on results of the one or more cryptographic operations, as taught by Jackson, in order to provide the ability to identify program code as certified (or approved), and further provides the ability to securely exchange data in a manner that is straightforward and easy to manage; Jackson, Para. [0022].

Regarding claim 20, the claim is drawn to the system corresponding to the method of using same as claimed in claim 11. Therefore, the rejection(s) set forth above with respect to the method claim 11 is equally applicable to the system claim 20.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Khosravi in view of Lewis, as applied above, and further in view of Adler; Mitchell D. et al. (US 20170359717 A1), hereinafter (Adler).

Regarding claim 10, Khosravi as modified by Lewis teaches the method of claim 1, wherein Khosravi as modified by Lewis fails to disclose but Adler teaches comprising erasing the ephemeral cryptographic key (Adler, Para. [0002], discloses that ephemeral key(s) are removed after each session).  
Khosravi, Lewis and Adler are analogous arts and are in the same field of endeavor as they all pertain and directed to use an ephemeral (or encryption) keys to perform cryptographic operations.
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Adler’ into the teachings of ‘Khosravi’ as modified by ‘Lewis’, with a motivation to erase the ephemeral cryptographic key, as taught by Adler, after each session so even if an attacker gets access to a particular key, encrypted data from previous sessions is still secured, and further provides backward security; Adler, Para. [0002].

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose telephone number is 571-272-1239. The examiner can normally be reached on 8AM-4PM (EST) Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496


/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496